Title: Report on the Petition of the Corporation of Rhode Island College, [31 January 1795]
From: Hamilton, Alexander
To: 


[Philadelphia, January 31, 1795Communicated on February 2, 1795]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom was referred the petition of the Corporation of Rhode Island College, respectfully makes thereupon, the following report.
The said petition seeks indemnification for injuries done to, and compensation for the occupation of the Edifice of the college of Rhode Island, from the tenth of December, 1776, to the tenth of April 1780, by the troops of the United States, and from the 20th. of June 1780, to the 27th. of May, 1782, by the troops of France, co-operating in the defence of the United States: in the first instance as a barrack, in the Second as a military hospital.
The principle of this claim is the same with that of the Corporation of trustees of the public grammar School and Academy of Wilmington in Delaware, which was provided for by an act of Congress of the 13th: of April 1792. The facts appear by the accompanying documents, to be substantiated. And there is no trace of any compensation having been heretofore made.
It is the opinion of the Secretary, as expressed on former occasions, that in this, and all similar Cases affecting the interests of literature, indemnification and compensation ought to be made. He therefore submits it as expedient in this case, to make provision Similar to that which was made in the case above quoted. It will be the duty of the Accounting officers of the Treasury, among other things, to investigate carefully whether Compensation in whole, or in part, has or has not been heretofore made, and to adjust the claim accordingly.
All which is respectfully submitted,

Alexander HamiltonSecretary of the Treasury.
Treasury Department,
January 31st. 1795.

